Citation Nr: 0018633	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-14 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The appellant served on active duty from November 1972 to 
January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision from the New Orleans, Louisiana Regional Office of 
the Department of Veteran Affairs (VA) in which the RO found 
that new and material evidence had not been submitted to 
reopen the appellant's claims for service connection for a 
low back disorder and a nervous disorder. 

The Board notes that the appellant's claim for service 
connection for a low back disorder was originally denied in 
an RO rating decision issued in February 1975.  The appellant 
was notified the next month and did not appeal.  The 
appellant's claim for service connection for a nervous 
disorder was originally denied in an RO rating decision 
issued in April 1991.  The appellant was notified that same 
month and did not appeal.  Therefore, the February 1975 
rating decision and the April 1991 rating decision represent 
the last final decisions on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the appellant indicated, in September 
1998 VA Form 9, that he wanted a hearing before a Member of 
the Board at the RO.  However, the appellant failed to appear 
for his Travel Board hearing scheduled at the RO for May 9, 
2000.


FINDINGS OF FACT

1.  In a February 1975 rating decision, the RO denied service 
connection for a low back disorder.  The appellant was 
notified in writing of the decision in March 1975, but he did 
not perfect an appeal of that adverse decision.

2.  In April 1991, the RO denied service connection for a 
nervous disorder.  The appellant was notified in writing of 
the decision in April 1991, but he did not perfect an appeal 
of that adverse decision.

3.  The evidence associated with the claims file subsequent 
to the February 1975 and April 1991 final rating actions is 
new and directly and substantially bears upon the specific 
matters under consideration.  

4.  There is no competent evidence of a nexus between the in-
service back injury and any current low back disorder or any 
worsening of scoliosis.  

5.  There is no competent evidence of a nexus between events 
in service and the appellant's current psychiatric disorder.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed rating 
decision of February 1975 which denied entitlement to service 
connection for a low back disorder is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156, 
20.302(a) (1999); Evans v. Brown, 9 Vet. App. 273 (1996); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

2.  Evidence received subsequent to the unappealed rating 
decision of April 1991 which denied entitlement to service 
connection for a nervous disorder is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156, 
20.302(a) (1999); Evans v. Brown, 9 Vet. App. 273 (1996); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a low back disorder 
or for any psychiatric disorder.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

I.  New and Material Evidence Claims.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary in order to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

A.  Low Back Disorder Claim.

The Board observes that the RO initially denied service 
connection for residuals of a back injury in a May 1974 
rating decision.  The RO specifically determined that the 
claimed low back disorder was not shown by the evidence of 
record.  After reviewing the appellant's service medical 
records and the reports of the VA medical examinations 
conducted September and October of 1974, the RO issued a 
rating decision denying service connection for scoliosis with 
chronic low back syndrome in February 1975.  The RO 
specifically determined that the claimed back disorder was a 
constitutional or developmental abnormality and not a 
disability under law.  The appellant was informed of this 
denial in March 1975, but he did not perfect an appeal of 
that adverse decision.  

The appellant alleged in a February 1991 written statement 
that he did not receive the March 1975 denial notice letter.  
There is a presumption of regularity that applies to official 
acts, and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  In this case, 
there is no evidence showing that the March 1975 letter was 
returned by the United States Postal Service as 
undeliverable, and it was sent to the address of record for 
the appellant at that time.  The appellant's allegation of 
non-receipt, standing alone, is insufficient to rebut the 
presumption of regularity.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Therefore the presumption of regularity 
applies to notice to the appellant of the February 1975 
rating decision.  The appellant did not disagree with that 
decision; therefore, it is final.  38 U.S.C.A. § 7105.  As a 
result, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the February 
1975 RO decision.

The evidence received since the February 1975 RO decision is 
new and material.  Such evidence includes several lay 
statements regarding the appellant's inservice injury and 
subsequent chronic back pain and the appellant's February 
1999 RO hearing testimony.  A former comrade of the appellant 
wrote, in December 1996, that he had been was stationed with 
the appellant in service and that he was present during a 
military exercise when the appellant very severely injured 
his back.  Other friends and relatives of the appellant wrote 
that the appellant did not have back problems prior to 
service, that they had knowledge of the appellant's back 
disorder after service and that the appellant reported an in-
service back injury.  At his RO hearing, the appellant 
testified that he did not ever have a problem with his back 
prior to service and that during an exercise in the woods he 
fell down in a puddle of water hitting his back on a log.  He 
stated that he went to the infirmary and was given 
medication.  The appellant further stated that the back pain 
had never stopped since that time and that he was treated for 
his back shortly after he was discharged from service.  

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the issue of entitlement 
to service connection for a low back disorder.  Accordingly, 
the appellant's claim for service connection a low back 
disorder is reopened.

B.  Nervous Disorder Claim.

The RO denied service connection for a nervous disorder in an 
April 1991 rating decision.  The RO specifically determined 
that the claimed disability was not shown to have been 
incurred in or aggravated by military service.  It was noted 
that the service medical records were completely negative for 
any complaints, treatment or diagnosis of a nervous disorder.  

The April 1991 RO decision is final.  38 U.S.C.A. § 7105.  As 
a result, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the April 
1991 RO decision.

The evidence received since the April 1991 RO decision is new 
and material.  Such evidence includes lay statements 
regarding his psychiatric symptoms and the February 1999 RO 
hearing transcript.  A former comrade of the appellant wrote, 
in December 1996, that he had been was stationed with the 
appellant in service and was aware that the appellant had had 
a nervous breakdown and that he had attempted suicide.  Other 
friends and relatives wrote that the appellant did not 
exhibit any psychiatric or nervous problems prior to service 
and that they had knowledge of the appellant's nervous 
breakdowns, paranoia, depression, attempted suicide and 
nervous disorder.  These psychiatric symptoms were noted both 
during service and after service by the affiants.

At his RO hearing, the appellant testified that following his 
mother's automobile accident he became very depressed and 
started using drugs.  He stated that he tried to commit 
suicide several times and that a psychiatrist recommended 
that he go home.  The appellant indicated that, in 1973, a 
lady at Fort Polk told him that he was suffering from major 
depression.  He further testified that his separation 
examination documented his depressed mood.  The appellant 
mentioned receiving treatment at the Baton Rouge General 
Medical Center, in February 1973, following a suicide 
attempt.  The Baton Rouge General Medical Center responded to 
the RO's request for medical records stating that there were 
no records for the specified date.  

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the issue of entitlement 
to service connection for a nervous disorder.  Accordingly, 
the appellant's claim for service connection a nervous 
disorder is reopened.

II.  Well-groundedness of the Reopened Claims.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that once a claim for service connection has been reopened 
upon the presentation of new and material evidence, the VA 
must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Only after a determination that the claim is well 
grounded may the VA proceed to evaluate the merits of the 
claim, provided that the VA's duty to assist the veteran with 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203 (1999); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The Board finds that consideration of the new and material 
evidence, as well as the previous evidence of record, does 
not support the conclusion that the appellant did suffer from 
either a chronic acquired low back disorder or an acquired 
psychiatric disorder while he was on active duty or shortly 
thereafter.  Indeed, the testimony of the appellant at his 
February 1999 RO hearing, and the written lay statements 
constitute the only evidence suggesting a nexus between the 
current disorders and service.  However, neither the 
appellant nor any third party has not been shown to possess 
the medical expertise necessary to establish a nexus between 
the currently diagnosed disorders and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The affiant who had some 
medical training as a nursing assistant only indicated that 
she had seen an x-ray showing curvature of the spine, but the 
appellant has been found to suffer from congenital scoliosis 
and there is no indication that the affiant is able to opine 
outside of matters not pertaining to the expertise of nursing 
assistants.  See Le Shore v. Brown, 8 Vet. App. 406 (1995).  
Therefore, the lay evidence of record, alone, does not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

With respect to the appellant's nervous disorder claim, the 
only information in the service medical records relating to 
psychiatric symptoms is found in the November 1973 mental 
status examination which indicated a depressed mood, but the 
appellant was found on examination to be competent with 
normal behavior and thought content and clear thought 
process; no psychiatric diagnosis was rendered.  Furthermore, 
the February 1973 separation examination indicates that the 
appellant was psychiatrically normal.  The first clinical 
evidence of record demonstrating that the appellant was 
suffering from a psychiatric disorder is found in the March 
1991 VA psychiatric examination report in which the appellant 
was diagnosed with recurrent major depressive disorder and 
substance use disorder.  However, the examiner did not relate 
the appellant's diagnosis to his service or any incident of 
service.  The Board notes that the appellant stated, in 
conjunction with that examination, that he had been employed 
as a corrections officer from 1982 to February 1990.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions and other laypersons, contained in 
his testimony and their written statements, to establish that 
he suffers from any nervous disorder that is related to 
service and their statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the appellant has not submitted competent medical evidence 
of a nexus between his current psychiatric disorder and his 
period of active service, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.

Regarding the appellant's claim for a low back disability, 
there is no competent clinical evidence of record linking the 
appellant's current back condition to his period of active 
service.  The service medical records merely report an acute 
and transitory back injury in March 1973, which apparently 
resolved with treatment, and describe the appellant's spine 
as normal at the time of his November 1973 separation 
examination.  There are no treatment records after service 
showing treatment for any diagnosed back disorder.  The Board 
notes that the appellant, in his November 1990 VA Form 26-
521, indicated that he had stopped working on July 26, 1990, 
the date of a back injury, and that he was receiving Workers 
Compensation.  The assertions of the appellant and his lay 
affiants that his current back condition is related to 
service are insufficient to satisfy the nexus requirement 
because they are statements from laypersons with no medical 
training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that the Board is not required to entertain unsupported lay 
speculation on medical issues).  While the appellant did 
apparently suffer a back injury in-service in 1973, there is 
no medical evidence of record to establish that he suffered 
any in-service injury of the lower back that was other than 
acute and transitory or that his congenital scoliosis was 
worsened by service.  Furthermore, the appellant has mostly 
indicated that he suffers from pain; the Board notes that the 
Court has recently held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U. S. Vet. App. Dec. 29, 1999).  Moreover, there is no 
competent evidence on file that any of this pathology is in 
any way related to service, or occurrence of events therein.  
As the appellant has not submitted competent medical evidence 
of a nexus between his current low back disorder and his 
period of active service, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.

III.  38 U.S.C.A. § 5103(a).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
February 1975 rating decision that the medical records in 
evidence demonstrated that his constitutional back condition 
had not been shown to have been aggravated by his military 
service.  He was notified in the April 1991 rating decision 
that his service medical records were negative for any 
treatment for attempted suicide and that his separation 
examination was normal.  The appellant was further notified 
in the May 1999 Supplemental Statement of the Case (SSOC) 
that the record did not contain competent evidence containing 
a link between his in-service back injury and his current 
back disorder or establishing that his pre-existing 
congenital back condition was aggravated by service.  The 
SSOC also informed the appellant that there is no competent 
medical evidence of record linking any problems he may have 
had in service with his current psychiatric disorder.  The 
Board views that information, and the information contained 
in this decision, as informing the appellant of the type of 
evidence needed, thus satisfying Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, available particular piece of evidence that, 
if submitted, could make either of these claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
The RO attempted to obtain private medical records and 
service medical records from a military clinic in Korea 
without success.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).

Since the appellant has failed to present competent medical 
evidence that his claims are plausible, that is, he has 
failed to present medical evidence that links the claimed 
conditions to service, the appellant's claims for service 
connection must be denied as not well-grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995).


ORDER

New and material evidence having been submitted, the claims 
for a low back disorder and a nervous disorder are reopened.  
To this extent only, the appeal is granted.

The appellant's claims for service connection for a low back 
disorder and a nervous disorder are each denied as not well 
grounded.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 

